Case 0:19-cv-62648-BB Document 29 Entered on FLSD Docket 11/02/2020 Page 1 of 5




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                              Case No. 19-cv-62648-BLOOM/Valle

 UNITED STATES OF AMERICA,

         Plaintiff,

 v.

 KENNETH G. KRONOWITZ,

        Defendant.
 ________________________________/

                          ORDER SCHEDULING TRIAL
              AND ORDER OF INSTRUCTIONS BEFORE CALENDAR CALL

        This cause is set for trial during the Court’s two-week trial calendar beginning on January

 19, 2021, at 9:00 a.m. at the United States Courthouse, 400 North Miami, Avenue, Courtroom

 10-2, Miami, Florida. The parties shall appear before the Court for calendar call at 1:45 p.m. on

 Tuesday, January 12, 2021. In order to allow the parties to properly prepare for trial and ensure

 an efficient trial schedule, it is ORDERED AND ADJUDGED as follows:

        (1)     Neutral Statement of Case and List of Witnesses

                (A) By January 4, 2021, the parties shall prepare and file a joint concise, neutral

 statement of the case. The joint concise statement shall address the positions of each party to this

 litigation in a succinct and neutral manner.

                (B) By January 4, 2021, the parties shall prepare and file a joint list of all witnesses

 that will be called at trial. This list shall provide the full name of the witness and succinct

 identifying information.
Case 0:19-cv-62648-BB Document 29 Entered on FLSD Docket 11/02/2020 Page 2 of 5

                                                               Case No. 19-cv-62648-BLOOM/Valle


         (2)     Exhibit Notebooks

         If the parties do not plan to use the ELMO or a laptop to publish exhibits, they shall prepare

 Exhibit Notebooks. The Exhibit Notebooks shall contain three divisions. The first division shall

 contain the parties’ joint exhibits which both parties intend to use at trial; the second division shall

 contain Plaintiff=s exhibits; and the third division shall contain Defendants’ exhibits. Each division

 shall be clearly and adequately designated (tabbed) and each exhibit appropriately labeled. Any

 composite exhibits shall include page numbers for each page of the exhibit for ease of reference.

         The parties shall be required to provide at least six (6) copies of the Exhibit Notebook: one

 for the Court, one for the witness stand, one for the Court Reporter, one for the Law Clerk, and

 one for each of the parties. The Notebooks should include all exhibits, even those to which there

 may be objections and an exhibit index for each of the three sections.

         (3)     Witness Lists and Exhibit Lists

                 (A) Witness Lists: By January 4, 2021, the parties shall file revised Witness Lists

 that include the estimated time for direct and cross-examination of each of the witnesses, taking

 into account the time necessary for translation. This list shall include each anticipated

 impeachment witness.

                 (B) Exhibit Lists: By January 4, 2021, the parties shall file revised exhibit lists.

 Prior to filing the lists, the parties shall meet and confer to resolve as many issues as possible

 regarding the other’s exhibits. Any remaining objections shall be reflected on the exhibit list

 identifying the legal basis for the objection. The parties are instructed to have each exhibit objected

 to with them at calendar call for review and ruling.




                                                    2
Case 0:19-cv-62648-BB Document 29 Entered on FLSD Docket 11/02/2020 Page 3 of 5

                                                               Case No. 19-cv-62648-BLOOM/Valle


        (4)     Demonstrative and Summary Exhibits

        If the parties desire to use demonstrative exhibits during trial (including photos, diagrams

 or time-lines and the like), each such item must be disclosed to the opposing party not later than

 January 6, 2021. No demonstrative exhibit may be displayed absent prior written agreement

 between the parties or, absent such agreement, prior approval by the Court.

        (5)     Translators

                (A) Exhibits: By January 5, 2021, the parties shall exchange exhibit translations

 and attempt to resolve any issues regarding the translations. If the parties are unable to resolve the

 issues, they shall file a notice with the Court explaining the remaining issues and setting out each

 sides’ proposed resolution to the remaining issues.

                (B) At Trial: Prior to calendar call, the parties shall confer and agree on a single

 translator service for the trial. The parties shall split the cost of the service. The service must be

 federal court certified and must be able to provide a team of translators for the trial so that

 translators can switch every 30-40 minutes during the trial.

        (6)     Opening and Closing Statements

        At the Calendar Call, the parties should be prepared to tell the Court how long they each

 will need for their opening and closing statements.

        (7)     Stipulated Facts

        The parties shall discuss all items not in dispute and file a list of stipulated facts by January

 4, 2021.




                                                   3
Case 0:19-cv-62648-BB Document 29 Entered on FLSD Docket 11/02/2020 Page 4 of 5

                                                                 Case No. 19-cv-62648-BLOOM/Valle


         (8)     Deposition Filings and Designations

         By December 28, 2020, the parties shall file all depositions and advise of the deposition

 portions to be used at trial by designating the page and line of each deposition. Any objections or

 counter-designations and copies of all depositions to be used shall be filed by January 1, 2021.

         (9)     The Rule Against Witnesses in the Courtroom

         Excepting the parties or their designated corporate representative, any witness who may

 testify in this case is precluded from the courtroom at any time prior to their testimony. Each party

 shall bring to the Court’s attention the appearance of any witness in the courtroom which violates

 this rule.

         (10)    Copies to Court Reporter

         At the Calendar Call, the parties shall provide to the Official Court Reporter copies of:

 (a) the final witness and exhibit lists; and (b) a list of all names and other proper nouns material to

 the disposition of the case that are likely to be raised at trial.

         (11)    Computers and Other Equipment

         Parties desiring to utilize laptop computers or other electronic equipment in the courtroom

 shall file a motion and submit a proposed order granting such use one week prior to the

 commencement of trial. The motion and proposed order should describe with specificity (1) the

 equipment, (2) the make and model of the equipment, and (3) the identity of the person who will

 bring the proposed equipment. A sample order permitting electronic equipment into the courtroom

 is available for viewing on the Court’s website at: http://www.flsd.uscourts.gov. Counsel shall

 contact the courtroom deputy at least one week prior to trial to discuss any special equipment

 (video monitor, etc.) that may require special arrangements.




                                                     4
Case 0:19-cv-62648-BB Document 29 Entered on FLSD Docket 11/02/2020 Page 5 of 5

                                                                Case No. 19-cv-62648-BLOOM/Valle


         (12)    Notice of Settlement

         If the parties settle this matter before trial, the parties must notify the Court no later than

 Friday before trial.

         (13)    Exhibits Post-Trial

         At the close of all of the evidence, the parties shall provide an index reflecting the admitted

 exhibits. The parties shall electronically file all exhibits admitted into evidence in their original or,

 if altered during trial, in their altered state no later than ten (10) days following the conclusion of

 the trial.

         DONE AND ORDERED in Chambers at Miami, Florida, on October 30, 2020.




                                                            _________________________________
                                                            BETH BLOOM
                                                            UNITED STATES DISTRICT JUDGE

 Copies to:

 Counsel of Record




                                                    5
